DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14,18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Number 8,350,370 B2 to Chan et al. teaches a LED device (e.g. FIG. 4, FIG. 7), comprising:
a bracket (FIG. 4 bracket 52a, column 6 lines 4-16), 
a LED chip (56) and 
an encapsulation layer (FIG. 7 encapsulant 108, column 9 line 65 to column 10 line 34);
wherein a reflective cup (FIG. 4 cup 54, FIG. 7 cup 102, column 8 lines 1-50) is arranged (i.e. as part of) on the bracket, and the LED chip (56) is arranged in the reflective cup of the bracket;
wherein the encapsulation layer (108) encases the LED chip and encapsulates the LED chip in the reflective cup, the encapsulation layer has a top surface (106) of the encapsulation layer, the top surface of the encapsulation layer (106) is located above a top surface of the reflective cup (102), and the top surface of the encapsulation layer (106) is a lens curved surface (as pictured);
wherein in an on-state of the LED chip, the LED device has a plurality of virtual cross sections (e.g. FIG. 11 and FIG. 12) passing through a geometrical center of the LED chip and perpendicular to a top surface of the bracket, as discussed previously.


Prior art, e.g. U.S. Patent Number 6,274,890 B1 to Oshio et al. teaches wherein an encapsulation layer comprises a first encapsulation layer (5) in a reflective cup (10A) and a second encapsulation layer (9) arranged on the first encapsulation layer, and a notch is arranged on a periphery of the second encapsulation layer (9), and the top surface of the second encapsulation layer (9) is a lens curved surface, as discussed previously.
However, prior art fails to reasonably teach or suggest wherein the encapsulation layer comprises a first encapsulation layer in the reflective cup and a second encapsulation layer arranged on the first encapsulation layer, a notch is arranged on the periphery of the second encapsulation layer, and a top surface of the second encapsulation layer is a lens curved surface and wherein a bracket step is formed on the bracket and is at a corner of the bracket, and the notch of the second encapsulation layer is formed at a position of the bracket step together with all of the other limitations of claim 1 as claimed.  Claims 2-14 and 18 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891